539 F.2d 1092
93 L.R.R.M. (BNA) 2608, 79 Lab.Cas.  P 11,741
CARPENTERS DISTRICT COUNCIL OF MAHONING AND TRUMBULLCOUNTIES et al., Plaintiffs-Appellants,v.UNITED CONTRACTORS ASSOCIATION OF OHIO, INC., et al.,Defendants-Appellees.
No. 72-2209.
United States Court of Appeals,Sixth Circuit.
July 19, 1976.

Before WEICK and PECK, Circuit Judges, and CECIL, Senior Circuit judge.

ORDER

1
In our opinion reported at 484 F.2d 119 (6th Cir. 1973) we followed the decision of the Third Circuit in International Ass'n of Heat and Frost Insulators and Asbestos Workers, etc., et al., Appellants v. United Contractors Ass'n, Inc. etc., et al., Appellees, reported at 483 F.2d 384 (3d Cir. 1973), particularly that portion thereof which remanded the case to the District Court with instructions to certify all labor issues to the National Labor Relations Board for determination.


2
Subsequently the Third Circuit, by supplemental decision reported at 494 F.2d 1353 (3d Cir. 1974), departed from its original decision and deleted therefrom the language certifying to the Board the labor issues.


3
For the reasons stated in said supplemental decision of the Third Circuit, we hereby grant the motion of the Board to intervene in this appeal and to file a petition for rehearing.


4
It is further ordered that the petition for rehearing be granted, and that portion of our decision which ordered the District Court to certify certain labor issues to the Board be deleted therefrom.